In an action by plaintiff wife to recover damages for personal injury suffered in an automobile collision, and by her husband to recover for loss of services, medical expenses, and property damage, plaintiffs appeal from an order of the Supreme Court, Queens County, dated April 4, 1962, which vacated a preference in trial theretofore granted by another Justice pursuant to rule 9 of the Queens County Supreme Court Rules. Order affirmed, without costs. No opinion. Bcldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.